Dissenting Opinion.
Watson, J.
The main opinion holds that it was error for the trial court to permit the appellee to contradict the affidavit filed to postpone the trial of this cause by proving that Dr. J. T. Clark had made a different statement than the affidavit purported that he would testify to if present. The affidavit stated that if Clark were present he would testify as follows: “That said Clark made an examination of said *510plaintiff immediately or within a few days of the alleged accident, and that he likewise, in company with other physicians, made an examination of her on or about February 20, 1905; that he made a careful examination of said plaintiff at both of the times that he examined her as aforesaid, and that he did not find any injury to the plaintiff or any disease with which she was suffering,- and that from his said examination he would testify that she was well and suffering from no physical injury at the time of his examination. ’ ’
Appellee, to avoid a continuance, admitted that said Clark would testify to the facts contained in said affidavit as being true. Afterwards, on the trial, appellant introduced in evidence said affidavit. Dr. Shanklin, a witness for appellee, testified that he was present at the examination of appellee, and answered as to a conversation with Dr. Clark as follows: ‘ ‘ Q. What, if anything, did Dr. Clark say at the time you made the examination with him on the evening of October 18, 1904, as to the condition of her back?” To which witness replied, over objection of appellant: “On the way back, driving back with the doctor, he said my diagnosis was correct. I told him what my diagnosis was, and he said: ‘ That is correct as far as I can see. ’ Dr. Shanklin further testified that he had told Dr. Clark his diagnosis of the case, and'that he told him the same as he had testified to upon the. witness-stand. The appellant objected to the question, and moved to strike out the answer thereto, for the reason that the question and answer could only be admissible, if admissible at all, as tending to impeach Dr. Clark, and for the further reason that Dr. Clark had not testified in said case and no foundation had been laid to impeach him. This affidavit was filed under §419 Burns 1908, §410 R. S. 1881, which provides in part as follows: “If, thereupon, the adverse party will consent that, on the trial, the facts shall be taken as true, if the absent evidence is written or documentary, and, in ease of a witness, that he will testify to said facts as true, the trial shall not be postponed for that cause; and, *511in such ease, the party against whom such evidence is used shall have the right to impeach such absent witness, as in ease where the witness is present or his deposition is used.”
I am not unmindful that ordinarily there are other ways known to our practice by which a witness may be impeached. One way is provided by §532 Burns 1908, §508 R. S. 1881, another by showing -that the general moral character of the witness for truth and veracity is bad.
It is within the power of the legislature to provide other and different modes by which a witness may be impeached and which is provided in §419, supra, when it provides that an absent witness may be impeached, “as in case where the witness is present or his deposition is used. ’ ’
When a party admits that the affidavit contains certain facts, which the absent witness, if present, would testify to, he cannot introduce proof showing that the witness made different or contradictory statements on different occasions, unless the statute authorizes the contradiction in this manner. Hence, wherever the common-law rule prevails, the affidavit cannot thus be contradicted.
In Missouri, the statutes, as in the State of Indiana, authorize the disproval of the facts stated in the affidavit by showing that such absent witness made contradictory statements. In the ease of State v. Miller (1878), 67 Mo. 604, the court said: “Before the trial commenced defendant applied for a continuance and filed his affidavit, stating the absence of Zac. Winn, who had been summoned as a witness in his behalf, and what facts he would testify to if present. The prosecuting attorney then admitted that, if present, Winn would so testify. Thereupon the court overruled the motion and ordered the trial to proceed. After defendant closed his evidence, having read to the jury his affidavit for a continuance as containing the testimony of Winn, the state was permitted to introduce a witness to testify to statements made by said Winn while testifying in the Green ease [State v. Green (1877), 66 Mo. 631], contradicting some of the facts *512•which, defendant’s affidavit alleged that Winn would testify to. Defendant objected, because no foundation had been laid for contradicting Winn in that manner. The act of February, 1875, expressly authorizes a contradiction in that mode.”
In my view of the provision in §419, supra, and in the light of the ease just cited, the trial court did not err in permitting Dr. Clark so to testify, and this cause should be affirmed.